Citation Nr: 0006142	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation for migraine headaches in excess 
of 10 percent, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
(compensable) rating for his service-connected migraine 
headaches.  The veteran timely appealed that decision.

The veteran thereafter testified before a hearing officer at 
the RO in September 1995, and also testified before a 
traveling member of the Board in June 1997.  In October 1997, 
the Board rendered a decision granting entitlement to an 
increased rating of 10 percent, but not more, for the 
veteran's service-connected migraine headaches.  In addition, 
the Board remanded the case back to the RO for adjudication 
of the issue of entitlement to an increased rating for 
migraine headaches on an extra-schedular basis.  On remand, 
the RO denied the matter, and the question of whether an 
increased extra-schedular rating for migraine headaches may 
be granted is now before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Although the veteran claims that he misses a number of 
days from work due to his headaches, there is no objective 
evidence showing marked interference with employment or 
frequent hospitalizations as a result of the veteran's 
migraine headaches, and there is otherwise no evidence of any 
unusual factors that render the rating schedule inadequate 
for evaluating the disability.  

CONCLUSION OF LAW

An evaluation for service-connected migraine headaches in 
excess of 10 percent, on an extra-schedular basis, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

As noted above, in an October 1997 decision, the Board 
determined that a 10 percent schedular evaluation for the 
veteran's service-connected migraines was warranted; however, 
the Board then remanded the question of whether a higher 
evaluation was warranted on an extra-schedular basis for the 
RO to consider in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  In a December 1998 rating decision, 
the RO found that the evidence of record did not warrant a 
higher extra-schedular evaluation for the veteran's migraine 
headaches.  Specifically, the RO rejected the assignment of 
an extra-schedular rating because, in the words of the RO, 
"there is no evidence showing an exceptional or unusual 
headache disability picture including such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  The Board agrees with 
this determination.

In this case, the medical evidence relevant to the veteran's 
service-connected migraine headaches includes VA outpatient 
treatment notes, hospital summaries, and discharge summaries 
dated from June 1988 to December 1997.  These records 
indicate numerous instances of complaints of, and treatment 
for, severe headaches.  In addition, the veteran was afforded 
VA examinations in April 1993, February 1995, and May 1997.  
At his examinations, the veteran reported that he experienced 
his first migraine during active duty.  The veteran further 
reported that he sustained a head injury after his discharge 
from service in 1969 as a result of being beaten in a 
robbery.  The veteran reported that he suffered multiple 
skull fractures as a result of the beating.  

During the April 1993 VA examination, the veteran reported 
migraine headache frequency of once or twice per year with 
symptoms of pulsating pain, nausea, vomiting, and dizziness.  
The examiner diagnosed post-traumatic migraine, non-migraine 
headaches, and organic brain syndrome.  In an October 1993 VA 
discharge summary, the veteran complained of headache 
frequency of 3 to 4 times per year, lasting 2 to 3 hours 
each.  Reported symptoms including nausea, vomiting, blurred 
vision, black spots, photophobia, and phonophobia.  The 
examiner diagnosed atypical migraine.  In the February 1995 
VA examination, the veteran reported a cluster headache 
frequency of 3 to 4 episodes per year with between 6 and 23 
clusters during each episode.  The duration of each episode 
was reported to be between 5 days to 3 weeks.  Reported 
symptoms again included severe pain, nausea, vomiting, light-
headedness, and occasional blackouts.  The examiner diagnosed 
cluster migraine headaches.

The veteran testified before a hearing officer at the RO in 
September 1995.  At that time, the veteran indicated that he 
suffered 4 to 5 headaches per month, each lasting from 2 to 2 
and 1/2 hours.  The veteran testified that these headaches 
essentially put him "out of commission" for the rest of the 
day.  The veteran also indicated that he suffered from 
headaches all of the time, but that they were not all 
migraine type headaches.  

During the veteran's May 1997 examination, he reported 
suffering from an average of 6 to 7 clusters of headaches per 
year, with anywhere from 12 to 26 headaches in each cluster.  
Reported symptoms included severe pulsating pain, blurred 
vision, nausea, vomiting, dizziness, and light sensitivity.  
The veteran also reported bilateral frontal headaches 
characterized by a dull, aching pain, occurring approximately 
3 times per week.  The examiner diagnosed chronic depression 
due to cluster headaches, black-outs due to cluster 
headaches, post-traumatic headaches, tension headaches, 
depression and partial complex seizures because of the 
veteran's head injury.

In June 1997, the veteran testified at a hearing held before 
the undersigned Board Member at the RO.  At that time, the 
veteran reported that his migraine headaches caused agonizing 
pain, accompanied by nausea, vomiting, and light sensitivity.  
The veteran reported that his headaches were incapacitating, 
that they caused him to lose time from work, and that they 
cause him to lose several jobs.  The veteran testified that 
he was unable to maintain employment at most of his prior 
positions due to his headache disorder, and was forced to 
call in sick anywhere from 2 to 15 days in a row due to his 
migraine headaches.  The veteran stated that he was not 
working at the time of his hearing, but indicated that when 
he was working he missed 40 to 50 days of work a year because 
of his headaches.

Pursuant to the Board's October 1997 remand, the RO afforded 
the veteran the opportunity to submit evidence for 
consideration of an extra-schedular evaluation for his 
headache disability.  Specifically, the Board requested 
objective evidence showing that his migraine headaches have 
interfered with his ability to obtain and maintain 
employment.  The veteran, however, submitted no such evidence 
to substantiate his claim that his missed work and his 
inability to maintain employment was due to his migraine 
headaches.

An extra-schedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1999).  See also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993); Fisher v. Principi, 4 Vet. App. 57, 60 
(1993). 

Under diagnostic 8100, the rating schedule provides a 10 
percent rating for "migraine" with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent rating is provided where there 
are migraines with characteristic prostrating attacks 
occurring on an averaging once a month over the last several 
months.  A 50 percent rating is provided where there are 
migraines with completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (1999).  In its October 1997 
decision, the Board found that the veteran's migraine 
headaches were characterized by a frequency of occurrence and 
symptomatology which most closely approximated the criteria 
for a 10 percent schedular evaluation under Diagnostic Code 
8100. 

The Board also now finds that the evidence does not establish 
an exceptional or unusual disability picture pertaining to 
the veteran's migraine headaches so as to warrant the 
assignment of more than a 10 percent evaluation on an extra-
schedular basis.  Specifically, the evidence of record does 
not indicate that the veteran is frequently hospitalized as a 
result of his migraines.  Moreover, the veteran did not 
provide any evidence to support his claim that he has missed 
a significant amount of time from work as a result of his 
headaches, or that he is unable to secure employment due to 
his service-connected headaches.  The Board recognizes that 
the veteran is currently unemployed; however, there is no 
evidence to show that his current unemployment is a result of 
his headache disability.  Moreover, to the extent that the 
veteran's migraine headaches may affect his employment, such 
is contemplated in the 10 percent evaluation currently 
assigned under Diagnostic Code 8100.  As set forth in 38 
C.F.R. § 4.1 (1999), "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the rating schedule and provided for in the evaluation 
assigned to the veteran's headaches.  More that that, 
however, has not been demonstrated.  The record does not 
otherwise establish that there are any other exceptional 
factors associated with the disability so as to render the 
schedular criteria inadequate or impractical for evaluating 
the disability.  In the absence of evidence of such factors 
as those outlined above, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent, on an extra-schedular 
basis, for service-connected migraine headaches.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation for migraine headaches in excess of 10 percent, 
on an extra-schedular basis, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

